DETAILED ACTION
This office action is based on the claim set submitted and filed on 01/19/2022.
Claims 1, 4, 9, 12, 14, 19 have been amended. Claim10-11 and 20 have been canceled.
Claims 1-9 and 12-19 are currently pending and have been examined.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 1-9 and 12-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claims 1-9 are drawn to a system and Claims 12-19 are drawn to a method and each of which is within the four statutory categories (i.e. a machine and a process). Claims 1-9 and 12-19 are further directed to an abstract idea on the grounds set out in detail below.
The steps of the claim for the invention represents an abstract idea of a series of steps that recite a process for hospital ranking based on defined criteria/measure, correlation of patient’s data to the hospital ranking, compare the ranking to other hospitals and recommended an 
Independent claim 1 and 12 recite the steps of: 
“access first data, the first data being associated with acute action of and environment for the patient; access second data associated with attributes of the patient over time; calculate a composite fall score based upon the first data and the second data”. 
These limitations, as drafted, given the broadest reasonable interpretation, cover performance of the limitations in the mind that constitute Mental Processes along with mathematical calculations and relationships that constitute Mathematical Concepts but for the recitation of generic computer components. The claimed concept, for example, “access[ing]” and “calculate[ing]” in the context of this claim encompasses the user manually the ability to access a patient historical information/ records and calculate risk based on given data. This abstract idea could have been performed by a human mind but for the fact that the claims recites a general purpose computer to implement the abstract idea for steps citing a process for collecting data through generic device(s) to be analyzed (calculated) and provide an result, that are steps of observing, evaluating, judgment and opinion which is/are citing a process for which can be performed using a human mind with the aid of pencil and paper, see MPEP § 2106.04(a)(2)(III).

(See, October 2019 Update: Subject Mater Eligibility). Accordingly, claims 1 and 12 recite an abstract idea. 
This judicial exception is not integrated into a practical application. In particular, the claims 1 and 12 recite additional element such as (processor, memory, sensors, user interface) that implements the identified abstract idea, (see, Applicant, 0020, 0033, 0057). These additional elements have been interpreted to be a computer with a general - purpose processor which is disclosed at a high - level of generality (i.e., user device, computer) and includes known hardware components, such that it amounts to no more than mere instructions to “apply” the exception using a generic computer component, see MPEP 2106.05(f). Additionally, the claim reciting additional element(s) such as generate[ing] a user interface display to display a score which is a nominal or tangential addition to the abstract idea and does not affect the generation of the data object and as such amounts to insignificant extra-solution activity, see MPEP § 2106.05(g). These additional elements have been interpreted to be a computer with a general - purpose processor which is disclosed at a high - level of generality (i.e., medium (memory), processor) and includes known hardware components, such that it amounts to no more than mere instructions to apply the exception using a generic computer component, see (Applicant, 0037), and provide no integration of the abstract ideas into a practical application because they appear to merely automate a manual process such that no meaningful limits on practicing the abstract idea are introduced because the computing elements are merely utilized as tools to perform the abstract ideas, see MPEP 2106.05(f)(2)(v). Accordingly, looking at the claims as a whole, individually and in combination, the additional elements fail to integrate the judicial exception 
The claims are directed to an abstract idea. The claims do not include additional elements that amount to "significantly more" than the judicial exception because they do not present improvements to another technology or technical field, nor do they affect an improvement to the functioning of the computer itself, (see, Applicant 0027). The generic computing elements are known and conventional, and besides performing the abstract idea itself, they only serve to perform the court recognized well - understood, routine, and conventional, computer functions of obtaining data from databases and displaying data. (See, MPEP §2016.05(d)). In addition, there is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation and mere instructions to apply an exception using a generic computer component cannot provide an inventive concept, see MPEP 2106.05(f)(2)(v) and MPEP 2106.05(h). The claims are not patent eligible.

Dependent Claims 2-9 and 13-19 include all of the limitations of claim(s) 1 and 12, and therefore likewise incorporate the above described abstract idea. While the depending claims add additional limitations, such as: 
As for claim 2 and 8, the claim(s) recite limitations that are under the broadest reasonable interpretation, further, further, defined the abstract idea noted in the independent claim(s) and do not further limit the claim to a practical application or provide an inventive 
 As for claims 3-7, 9, 13-19, the claim(s) recite limitations that are under the broadest reasonable interpretation, further, further, defined the abstract idea noted in the independent claim(s) and do not further limit the claim to a practical application or provide an inventive concept such that the claims are subject matter eligible.


Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-9 and 12-19 are rejected under 35 U.S.C. 103 as being unpatentable over WEFFERS-ALBU (US 2019/0221315 A1- “Weffers”) in view of Young et al. (US 2014/0214441 A1- “Young”)

Regarding Claim 1 (Currently Amended), Weffers teaches a system for estimating a likelihood of a fall for a patient, the system comprising: 
at least one processor; and
memory encoding instructions which, when executed by the at least one processor (Weffers: [0019], [0156]), cause the at least one processor to:
access first data from one or more sensors, the first data being associated with acute action of and environment for the patient Weffers discloses a sensor data [interpreted as first data] is obtained from a patient surrounding (e.g., camera) and/or in contact with the patient (e.g. vital sign) and providing a risk associated with a real-time movement measurements [acute actions] of the patient while in bed, and cameras or imaging devices, and the surrounding environment [environment] of the patient based on data collected from different sensors, (e.g. speed and type of movement, motions, confusion, etc.), as such the sensors provide a feed of variable data for movement and environment that is/are providing factors for variable risk score in real-time (Weffers: [Fig. 1], [0038]-[0041], [0061], [0064], [0084], [0092]-[0093], [0103]-[0104])
access second data associated with attributes of the patient over time Weffers discloses a classification unit that comprises the patient information in database that is/are unmodifiable which includes information available about the patient such as age, gender, current diagnosis, medication, bed/risk fall history, etc., [interpreted as attributes] for risk factors collected over 
calculate a composite fall score based upon the first data and the second data Weffers discloses a patient data collected from sensors in real-time such as video and vital signs information to provide data determining a variable risk score [interpreted as first data] and data generated from classification unit that comprises the patient information [interpreted as second data] collected overtime for determining an intrinsic score and combining both scores to calculate total fall risk score [interpreted as composite score] (Weffers: [Fig. 1, 3-10], [0025] [0041]-[0043], [0055], [0105],)
generate a user interface to display the composite …score, an immediate score associated with the first data, Weffers discloses a visual output indicator to display an arrangement that provides on the right side of the display indicator(s) reflecting colors (e.g. green. Orange, red) [scores] for a patient movement in bed using received from sensor data for movements and mobility [first data] for providing risk scores for plurality of movements, for example, a risk score if the patient is close to the bed edge or bed exist is red, and far from edge and quite is green and indicators on the left side of the display presenting risk factors such as if the combination of indicators of movement(s) indicating a risk (e.g. orange) [score] which is indicating a fall from the bed may/might be possible [immediate risk of the fall] (Weffers: [Fig. 3-10], [0043], [0056]-[0059], [0083]-[0085], [0092], [0153]).
Weffers discloses calculation of a total risk for the fall [interpreted as composite] using a real-time sensor movement data [interpreted as first data] and patient risk factors [interpreted as second data associated with attributes], and displaying a plurality of movement indicators risk scores associated with sensors movement data and risk factor score [interpreted as immediate]. 
Young teaches 
generate a user interface to display the composite fall score, … and an attribute score associated with the second data Young discloses a risk analyzer that determines a score for different domains associated with fall risk such as medical (e.g. age, history of falls, etc.) [attributes] and functional and activity level score and displaying the score(s) and an overall overall/total score [composite] for determine a warning indicating an needed action or intervention  [interpreted as risk of the fall] by care team (Young: [Fig. 7, 8, 13, 14], [0039], [0050], [0082]-[0084], [0202]-[0203], [0226], [0275], [0297]).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the fall score that might happen [immediate] by Weffers and incorporate monitoring changes and displaying the different domains scores comprising patient attributes associated to fall risk and overall total score [composite], as taught by Young which may help experts managing and early identification of a client or patient care, prevent adverse events such as injury, and reduce cost (Young: [0003]-[0005]).

Regarding Claim 2 (Original), the combination of Weffers and Young teaches the system of claim 1, wherein the memory encodes further instructions which, when executed by the at least one processor, cause the at least one processor to:
develop an immediate risk of fall model using the first data Weffers discloses a computation scheme [model] used for calculation total modifiable/variable risk score based on using patient modifiable risk factors collected in real-time [immediate] (Weffers: [0045]-[0046], [0065]-[0066], [0131])  
develop an attribute risk of fall model using the second data  Weffers discloses a computation scheme [model] used for calculation total intrinsic risk score based on using patient unmodifiable risk factors [attributes] (Weffers: [0053]-[0054]).  

Regarding Claim 3 (Original), the combination of Weffers and Young teaches the system of claim 1, wherein the first data quantifies a current activity for the patient Weffers discloses variable risk score comprising risk factors data [first data] collected from sensors and video data to provide real-time risk data such as turns and tosses of a patient in bed and using the data to calculate risk score (Weffers: [0064]-[0065]).

Regarding Claim 4 (Currently Amended), the combination of Weffers and Young teaches the system of claim 1, wherein the first data quantifies a movement of the patient Weffers discloses variable risk score comprising risk factors data [first data] collected from sensors and video data to provide real-time risk data such as body posture of a patient, position in bed, etc., and using the data to calculate risk score (Weffers: [0064]-[0065]).

Regarding Claim 5 (Original), the combination of Weffers and Young teaches the system of claim 1, wherein the second data quantifies a mobility of the patient over time Weffers discloses risk factors data [second data] from collected information such as restlessness, location in bed, etc., based on monitored patient motion in bed [mobility] over time and using the data to calculate risk score (Weffers: [0093]-[0095], [0125]).

Regarding Claim 6 (Original), the combination of Weffers and Young teaches the system of claim 1, wherein the second data quantifies bibliographic information associated with the patient Weffers discloses a unmodifiable /intrinsic risk data [second data] associated with risk factors [attributes] of a patient that includes demographic [bibliographic] information such as age, gender, current diagnosis, medication, bed/risk fall history, etc., collected over time (Weffers: [0038]-[0039], [0048], [0054]).

Regarding Claim 7 (Original), the combination of Weffers and Young teaches the system of claim 1, wherein the first data or the second data quantifies bed-based information Weffers discloses data indicated such as movement of patient in bed [first data] and risk factors, fall history [second data] to provide a total bed fall risk score using the collected bed information [bed-based information] (Weffers: [Fig. 3-10], [0071], [0081]-[0086], [0091]-[0098], [0101]).

Regarding Claim 8 (Original), the combination of Weffers and Young teaches the system of claim 1, wherein the memory encodes further instructions which, when executed by the at least one processor, cause the at least one processor to provide an alert when the composite fall score exceeds a threshold Weffers discloses a total fall risk score and if the score is above a threshold, an alarm/alert is provided to medical staff (Weffers: [0028]-[0029], [0135], [0138]).

Regarding Claim 9 (Currently Amended), the combination of Weffers and Young teaches the system of claim 8, wherein the alert provides additional contextual information about the patient Weffers discloses the alarm/alert provided to medical staff includes information regarding the patient and recommended intervention or suggested action [contextual information] regarding the patient (Weffers: [Table 1], [0138]-[0141], [0149]-[0152]).

Regarding Claim 12 (Currently Amended), 
accessing first data from one or more sensors, the first data being associated with acute action of and environment for the patient Weffers discloses a patient data collected from sensors in real-time such as video and vital signs data to provide a score for the variable data [first data] and data generated from classification unit that comprises the patient profile information in database [second data] and determining an intrinsic risk score and combining both scores to calculate total fall risk score [composite score] (Weffers: [Fig. 1], [0025] [0041]-[0043], [0055], [0061], [0064], [0092]-[0093], [0104]-[0105])
accessing second data associated with attributes of the patient over time Weffers discloses a classification unit that comprises the patient profile in database [second data] which includes information available about the patient (e.g. attributes) that may be considered for risk factors such as age, gender, current diagnosis, medication, bed/risk fall history, etc., collected over time in addition may include data collected from sensor signal data (e.g. vital sign) that may 
calculating a composite fall score based upon the first data and the second data Weffers discloses a patient data collected from sensors in real-time such as video and vital signs data to provide a score for the variable data [first data] and data generated from classification unit that comprises the patient profile information in database [second data] and determining an intrinsic risk score and combining both scores to calculate total fall risk score [composite score] (Weffers: [Fig. 1], [0025] [0041]-[0043], [0055], [0105])
generating a user interface to display: the composite fall score fall score quantifying an overall risk of the fall; an immediate score associated with the first data quantifying an immediate risk of the fall; an attribute score associated with the second data quantifying a general risk of the fall Weffers discloses a visual output indicator to display an arrangement that provides on the right side of the display a movement indicator(s) [score] of a patient in bed using the sensor data movements and mobility [first data] provide a risk score such as if the patient is close to the bed edge or bed exist is red, and far from edge and quite is green [immediate risk of the fall] and indicated on the left side of the display risk factors [attributes] indicator [score] associated with the patient different factors [second data] and a fall incident score which may be interpreted as an indicator that may be derived by combining the indicators score for movement and/or risk factor indicator (Weffers: [Fig. 3-10], [0043], [0056]-[0059], [0083]-[0085], [0153]).
Weffers discloses calculation of a total risk for the fall [interpreted as composite] using a real-time sensor movement data [interpreted as first data] and patient risk factors [interpreted as second data associated with attributes], and displaying a plurality of movement indicators risk scores associated with sensors movement data and risk factor score [interpreted as immediate]. 
Young teaches 
generate a user interface to display the composite fall score, … and an attribute score associated with the second data Young discloses a risk analyzer that determines a score for different domains associated with fall risk such as medical (e.g. age, history of falls, etc.) [attributes] and functional and activity level score and displaying the score(s) and an overall overall/total score [composite] for determine a warning indicating an needed action or intervention  [interpreted as risk of the fall] by care team (Young: [Fig. 7, 8, 13, 14], [0039], [0050], [0082]-[0084], [0202]-[0203], [0226], [0275], [0297]).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the fall score that might happen [immediate] by Weffers and incorporate monitoring changes and displaying the different domains scores comprising patient attributes associated to fall risk and overall total score [composite], as taught by Young which may help experts managing and early identification of a client or patient care, prevent adverse events such as injury, and reduce cost (Young: [0003]-[0005]).

Regarding Claims 13-19, the claims recite substantially similar limitations to claim 2, 4-9, as such, are rejected for similar reasons as given above.


Response to Amendment/Argument
Applicant's arguments filed 01/19/2022 have been fully considered by the Examiner and addressed as the following: 
In the remarks, Applicant argues the substance:

Applicant's arguments with respect to the 35 U.S.C. § 112(a) page 5.
In light of the amended claims, Examiner withdraws the rejections 112(a) for claims 4 and 14. 

Applicant's arguments with respect to the 35 U.S.C. § 101 rejection on page 5-6. 
Applicant Argument that claim 1 is directed to solving a technical problem for likelihood of a fall where the data collected by sensors integrates the claim into a practical application, Examiner respectfully disagree. The claims are given there broadest reasonable interpretation for the purpose of determining whether they encompass a judicial exception. The steps outlined in the claim include obtaining patient data, calculate a risk for a fall, which are steps that can be performed by human mind with the aid of pen and paper. Even if these steps would be cumbersome to be performed manually or with pen and paper, they do not exclude such an embodiment. Therefore, because the broadest reasonable interpretation encompasses mental steps, it is respectfully maintained that the claims encompass patent-ineligible subject matter. See, MPEP §2016.05(d)).
Hence, Examiner does not find the Applicant’s arguments persuasive for at least the above reasons and the rejection under 101 has been updated to address the amended claims. The 101 rejection remains. 

Applicant argument with respect to the 35 U.S.C. § 102 rejection on pages 6-7.
In light of the amended claims, Examiner withdraws the rejections 102.

Applicant argument with respect to the 35 U.S.C. § 103 rejection on pages 7-8. 




Prior Art Cited but not Applied
The following document(s) were found relevant to the disclosure but not applied:
US 2008/0009686 	Method And System For Assessing Fall Risk
US 2008/0281638	Method and Apparatus for Tracking, Documenting, and Predicting Fall-Related Activities
The references are relevant since it discloses monitoring patient risks such as fall risks.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alaaeldin Elshaer whose telephone number is (571)272-8284. The examiner can normally be reached M-Th 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on (571) 270-5096. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ALAAELDIN M ELSHAER/Examiner, Art Unit 3626